ORDER

PER CURIAM.
Kenneth Beck appeals from a judgment entered in the Circuit Court of Montgomery County after a bench trial. The trial court convicted Defendant of first-degree murder and armed criminal action, and sentenced him to life imprisonment without the possibility of parole. Defendant argues that there was insufficient evidence to prove that he acted with deliberation. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).